


Exhibit 10.95

SECOND AMENDMENT TO LOAN AGREEMENT

     This Second Amendment to Loan Agreement (the “Amendment”) is made as of
March 6, 2012, between Bank of America, N. A. (“Bank”) and Move, Inc., a
Delaware corporation (“Borrower”).

RECITALS

     A. Borrower and Bank entered into that certain Loan Agreement dated as of
September 20, 2011, as previously amended (the “Agreement”) pursuant to which
Bank has extended certain credit facilities to Borrower.

     B. Borrower and Bank desire to amend and modify the provisions of the
Agreement, as herein provided.

AGREEMENT

     1. Definitions. Capitalized terms used but not defined in this Amendment
shall have the meaning given to them in the Agreement.

     2. Amendments. The Agreement is hereby amended as follows:

          2.1 In Section 8.3 of the Agreement, the definition of “Tangible Net
Worth” is amended in full to read as follows:

     “Tangible Net Worth” means the value of total assets (including leaseholds
and leasehold improvements and reserves against assets and the add-back of (i)
any accumulative stock repurchases pursuant to Borrower’s $25,000,000 stock
repurchase program, and (ii) increases to goodwill and/or intangibles as a
result of any acquisition permitted under Section 8.16 (b) in an amount not
exceeding $20,000,000 at any time, but excluding goodwill, trademarks, trade
names, organization expense, unamortized debt discount and expense, capitalized
or deferred research and development costs, deferred marketing expenses, and
other like intangibles, and monies due from affiliates, officers, directors,
employees, shareholders, members or managers of Borrower and its subsidiaries)
less total liabilities, including, but not limited to, accrued and deferred
income taxes, but excluding the non-current portion of Subordinated Liabilities.

          2.2 Section 8.4 of the Agreement is amended in its entirety to read as
follows:

     “8.4 Liquidity. To maintain on a consolidated basis minimum Unrestricted,
Unencumbered Liquid Assets ("Liquidity") of not less than Twenty-Five Million
Dollars ($25,000,000.00). For the purposes of determining compliance with this
covenant, Liquidity shall exclude any marketable securities, cash and cash
equivalents which have been pledged to the Bank and the Bank has perfected its
lien thereon by possession or control as prescribed under the California
Commercial Code.

1

--------------------------------------------------------------------------------




     ‘Unrestricted, Unencumbered Liquid Assets’ are defined as unrestricted,
unencumbered marketable securities, cash and cash equivalents.”

          2.3 Section 8.11(b) of the Agreement is amended in its entirety to
read as follows:

     “(b) Stock repurchases pursuant to Borrower’s $25,000,000 stock repurchase
program, and the redemption of Series B convertible preferred stock in the
amount of $49,044,000, and/or quarterly dividends related to the preferred
stock; provided that at the time of such repurchase, redemption, or dividend (i)
no Event of Default exists or would exist as a result of such payment, (ii)
Borrower shall provide evidence to the Bank of pro forma compliance with all
covenants (excluding the Liquidity covenant) under this Agreement before and
after giving effect to such payment, and (iii) Liquidity is at least $5,000,000
higher than required under Section 8.4 on a pro forma basis after giving effect
to such payment. Notwithstanding the provisions of this clause (b), the Borrower
may pay mandatory dividends on the Series B convertible preferred stock and the
conditions set forth in this clause (b) shall not apply to the payment of such
mandatory dividends.”

          2.4 Section 8.16(b) of the Agreement is amended in its entirety to
read as follows:

     “(b) Acquire or purchase a business or its assets for a consideration,
including assumption of direct or contingent debt, in excess of Fifteen Million
Dollars ($15,000,000) for any individual transaction and in excess of Twenty
Five Million Dollars ($25,000,000) in the aggregate. Before making such
acquisition, each of the following conditions must be satisfied: (i) no Event of
Default exists or would exist as a result of such acquisition; (ii) Borrower
shall provide evidence to the Bank of pro forma compliance with all covenants
(excluding the Liquidity covenant) before and after giving effect to such
acquisition; (iii) Liquidity is at least $5,000,000 higher than required under
Section 8.4 on a pro forma basis after giving effect to such acquisition; and
(iv) Borrower must obtain the prior effective written consent or approval of the
board of directors or equivalent body of the business being acquired.”

     3. Representations and Warranties. Borrower hereby represents and warrants
to Bank that: (i) no default specified in the Agreement and no event which with
notice or lapse of time or both would become such a default has occurred and is
continuing and has not been previously waived, (ii) the representations and
warranties of Borrower pursuant to the Agreement are true on and as of the date
hereof as if made on and as of said date, (iii) the making and performance by
Borrower of this Amendment has been duly authorized by all necessary action, and
(iv) no consent, approval, authorization, permit or license is required in
connection with the making or performance of the Agreement as amended hereby.

2

--------------------------------------------------------------------------------




     4. Conditions. This Amendment will be effective when the Bank receives the
following items, in form and content acceptable to the Bank.

          4.1 This Amendment duly executed by all parties hereto.

          4.2 Payment of all out-of-pocket expenses, including attorneys’ fees,
incurred by the Bank in connection with the preparation of this Amendment.

     5. Effect of Amendment. Except as provided in this Amendment, the Agreement
shall remain in full force and effect and shall be performed by the parties
hereto according to its terms and provisions.

     IN WITNESS WHEREOF, this Amendment has been executed by the parties hereto
as of the date first above written.



BANK:                 BORROWER:   BANK OF AMERICA, N.A. MOVE, INC., a Delaware
corporation       By: /s/ Sarah Daniel   By: /s/ James S. Caulfield Name:  Sarah
Daniel Name:  James S. Caulfield Title: Vice President Title: EVP, General
Counsel and Secretary



3

--------------------------------------------------------------------------------